Title: To Alexander Hamilton from Rufus King, 17 September 1798
From: King, Rufus
To: Hamilton, Alexander



London Sep. 17. 98

I am charmed with the military appointments; in the main they are quite what they should be—such chiefs ought to give Glory as well as Security to their Country, and they will do both, if the occasions offer. You see that I relapse into my former strain. I know not what you and others whose Sentiments I respect may think, but I must unsettle all that is best settled in my opinions of the character of the present extraordinary crisis, or I cannot agree that an impassioned phlegmatic, cautious, inactive, and merely defensive war, even under the highest toned, and most vigorous form of Government, is capable of affording a tolerable chance of Security against such an adversary as France.
I do not intirely comprehend the views and proceedings of Congress, who appear to have done too much, or not enough, but I have been too long acquainted with the temper and composition of that Body, not to be able to conjecture the Difficulties that arise from the vanities of some, and the obstinacy of others, and which have given the appearance of Inconsistency to their measures.
Congress have adjourned, and it is of the highest importance that we should form a correct opinion of the course that France is likely to pursue. It is plain that discovering our union and firmness, france instantly decided upon the relinquishment of her Demands of apologies and Loans, and resolved to recede as far as shd. be necessary to regain her standing, and if possible her Influence, among our People. But she has had no intention of doing us Justice for the Past, nor of performing what she might be induced to promise in respect to the future. The Correspondence between Talleyrand & Gerry, inclusive of other cotemporaneous, and subsequent measures of the Same character, should convince us of the Justice of this Opinion. Logan who as we hear was provided with Letters from Jefferson, and others has been presented to Merlin as the Envoy of the patriotic party in America, he has been closeted with Talleyrand, and speaks openly of the probability of his success with the french Government. Since his arrival at Paris, the american seamen have been released, who in the laying of the Embargo were conducted to Prison, and the Directory have ordered the Embargo to be raised; the preamble of this arreté merits attention.
“29 Thermidor Le Directoire executif, considerant que malgré la manifestation hostile du Gouvernment des E. U., qui avait déterminé un Embargo momentané sur leurs Batimens, il doit croire qu’à moins d’etre livré aux Passions du cabinet britaniques, ce Gouvernment fidele aux interests de la Nation americaine, prendra des mesures analogues aux dispositions pacifiques de la republique francaise, dès qu’il en recevra la confirmation, et voulant suivre les habitudes amicales et fraternelles de la france, envers un Peuple, dont elle a defendu la liberté, arrete ce qui suit &c &c.” These proceedings should be compared with the Treatment and language received by our Envoys and we shall from hence be able perhaps to fathom the views, and to discover the means, of france. It is analogous to what has been done in other countries; difficulties and embarassments, complained of by the proper agents of such Countries have been aggravated and increased; and in order to divide the People from their Govt—Promises of Redress and satisfaction have been given to the Popular agents of such Countries, which had been refused to the Envoys of their Governments.
But we know nothing certain of the views of France since it has been known at Paris that our treaties are dissolved. The measures above referred to were of antecedent Date. I still think they will not declare war, but endeavour to attain their Object by humiliation and intrigue.
The war is on the eve of recommencing between France and Austria. Prussia will remain neuter. Germany will suffer herself to be incorporated with france in preference to being again at war with her. Naples will be engaged & Russia according to appearances will also become active.

K.

